Citation Nr: 0525588	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  03-37 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for squamous papilloma 
of the bilateral true vocal cords, status post-excision with 
residual hoarseness (claimed as removal of spots or ulcers of 
the voice box and voice problems) due to exposure to 
herbicides or on a direct basis.

2.  Entitlement to service connection for diverticulitis, 
status post surgical repair of ruptured diverticulum, 
including colostomy and colostomy takedown, due to exposure 
to herbicides or on a direct basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to 
February 1969 including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) as on appeal from a November 2002 rating decision of 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Nashville, Tennessee, that denied service 
connection for residuals of wrist injury (claimed as broken 
left arm); broken right ankle; status post excision of 
squamous papilloma, bilateral true vocal cords, with 
hoarseness (claimed as spots or ulcers taken off voice box 
and voice problems); diverticulitis, status post surgical 
repair of ruptured diverticulum, colostomy, and takedown; 
thought and memory problems; and dental problems.  The 
veteran appealed the decisions relating to the squamous 
papilloma, diverticulum, and dental problems.

The Board denied the veteran's claim for service connection 
for dental problems and remanded the remaining issues to the 
RO for further development in a decision dated in July 2004.  
After the RO attempted the requested development, the RO 
continued the denial of service connection for squamous 
papilloma of the bilateral true vocal cords, status post-
excision with residual hoarseness (claimed as removal of 
spots or ulcers of the voice box and voice problems) due to 
exposure to herbicides or on a direct basis and 
diverticulitis, status post surgical repair of ruptured 
diverticulum, including colostomy and colostomy takedown, due 
to exposure to herbicides or on a direct basis.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam.

2.  There is no medical evidence linking the appellant's 
current squamous papilloma of the bilateral true vocal cords, 
status post-excision with residual hoarseness to his active 
military service or to exposure to herbicides.

3.  There is no medical evidence linking the appellant's 
current diverticulitis, status post surgical repair of 
ruptured diverticulum to his active military service or to 
exposure to herbicides.


CONCLUSIONS OF LAW

1.  Squamous papilloma of the bilateral true vocal cords, 
status post-excision with residual hoarseness was not 
incurred or aggravated during the veteran's service and may 
not be presumed to have been incurred as a result of exposure 
to herbicides.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e) (2004).


2.  Diverticulitis, status post surgical repair of ruptured 
diverticulum was not incurred or aggravated during the 
veteran's service and may not be presumed to have been 
incurred as a result of exposure to herbicides, .  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309(e) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The appellant asserts that service connection is warranted 
for squamous papilloma of the bilateral true vocal cords and 
diverticulitis, including due to exposure to herbicides while 
stationed in the Republic of Vietnam.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C. §§ 501(a), 1116(a)(3); 
38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas.  38 C.F.R. § 3.309(e).

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-452, § 5, 98 Stat. 2724, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

A.  Squamous Papilloma of the Bilateral True Vocal Cords, 
Including Due to Exposure to Herbicides

The appellant asserts that service connection is warranted 
for squamous papilloma of the bilateral true vocal cords, 
status post-excision with residual hoarseness, as a result of 
exposure to herbicides.  He asserts that he incurred the 
claimed conditions during service in Vietnam.

The veteran's service medical records show no record of 
complaint, diagnosis or treatment of squamous papilloma or 
leukoplakia.

The veteran's post-service medical record is made up entirely 
of VA progress notes dated from February 2000 to December 
2004.  A VA progress note from July 2000 showed that the 
veteran was diagnosed with leukoplakia of his bilateral true 
vocal cords, anteriorly, which spanned about a third of the 
length of the vocal cord.  An August 2000 VA progress note 
that showed the veteran underwent a direct laryngoscopy, 
direct microlaryngoscopy, and left and right microflap 
excision of leukoplakia at that time.  The examiner diagnosed 
the veteran with bilateral vocal cord leukoplakia (exophytic 
and hyperkeratotic) at that time.  He underwent follow-up 
treatment on subsequent occasions.  There is no medical 
evidence that the disability in issue is cancerous.  

The Board finds that service connection for squamous 
papilloma of the bilateral true vocal cords, status post-
excision with residual hoarseness, is not warranted on a 
presumptive basis.  The Board finds that the veteran did 
serve in the Republic of Vietnam and that he was 
presumptively exposed to herbicides.  Neither squamous 
papilloma nor leukoplakia of the vocal cords, however, is a 
disability that qualifies for presumptive service connection 
due to exposure to herbicides, and service connection on a 
presumptive basis must therefore be denied.  See 38 C.F.R. 
§ 3.309(e).

The Board also finds that service connection for squamous 
papilloma of the bilateral true vocal cords, status post-
excision with residual hoarseness, must also be denied on a 
direct basis.  There is no record of in-service treatment or 
diagnosis of squamous papilloma or leukoplakia and the first 
report of treatment for a squamous papilloma or leukoplakia 
comes at least 31 years after the veteran's release from 
active service.  This lengthy period without complaint or 
treatment is evidence that there has not been a continuity of 
symptomatology, and weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, 
the Board finds that there is no competent evidence in the 
record to show that the veteran's squamous papilloma or 
leukoplakia condition is related to service.  Accordingly, 
the veteran's claim must be denied.

The Board has considered the veteran's lay statements.  The 
Board points out that, although a lay person is competent to 
testify only as to observable symptoms, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), a layperson is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issue, and that it outweighs the lay statements.  
Accordingly, the veteran's claim for service connection for 
disability of the vocal cords must be denied.

B.  Diverticulitis, Including Due to Exposure to Herbicides

The appellant asserts that service connection is warranted 
for diverticulitis, status post surgical repair of ruptured 
diverticulum, as a result of exposure to herbicides.  He 
asserts that he incurred the claimed conditions due to 
exposure to herbicides while serving in the Republic of 
Vietnam.

The veteran's service medical records show no record of 
complaint, diagnosis or treatment of diverticulitis.

As noted above, the veteran's post-service medical record is 
made up entirely of VA progress notes dated from February 
2000 to December 2004.  The first progress note to mention 
diverticulitis is dated in July 2000 and showed that the 
veteran had a history of diverticulitis, status post 
colectomy with colostomy and subsequent takedown of the 
colostomy in 1993.  Subsequent progress notes show that the 
veteran developed a complex incisional hernia at the site of 
the colostomy takedown.  A VA progress note dated in December 
2001 showed that the veteran's incisional hernia was repaired 
with a dual layer of Marlex mesh closure.  The veteran 
underwent a second hernia repair operation in May 2004, as 
shown in VA progress notes from that time.  The most recent 
VA progress note, dated in December 2004, showed that the 
veteran had a past medical history of diverticulitis, status 
post colectomy with colostomy and subsequent takedown of the 
colostomy in 1992.  The veteran thought "he went back to 
work too early" and continued to complain of stomach pain at 
that time.  He was told by general surgery that there was 
nothing they could do for him and he should continue to wear 
his binder.  

The Board finds that service connection for diverticulitis, 
status post surgical repair of ruptured diverticulum is not 
warranted on a presumptive basis.  As was noted above, the 
Board concedes that the veteran did serve in the Republic of 
Vietnam and that he was presumptively exposed to herbicides.  
However, diverticulitis is not a disability that qualifies 
for presumptive service connection due to exposure to 
herbicides, and service connection on a presumptive basis 
must therefore be denied.  See 38 C.F.R. § 3.309(e).

The Board also finds that service connection for 
diverticulitis, status post surgical repair of ruptured 
diverticulum must also be denied on a direct basis.  There is 
no record of in-service treatment or diagnosis of 
diverticulitis.  The Board also notes that the first report 
of treatment for diverticulitis, assuming the records dating 
the veteran's colostomy in 1992 are correct, comes at least 
23 years after the veteran's release from active service.  
This lengthy period without complaint or treatment is 
evidence that there has not been a continuity of 
symptomatology, and weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, 
the Board finds that there is no competent evidence in the 
record to show that the veteran's diverticulitis is related 
to service.  Accordingly, the veteran's claim must be denied.

The Board has considered the veteran's lay statements.  The 
Board points out that, although a lay person is competent to 
testify only as to observable symptoms, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), a layperson is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issue, and that it outweighs the lay statements.  
Accordingly, the veteran's claim for service connection for 
diverticulitis must be denied.

C.  Conclusion

The Board finds that the preponderance of the evidence is 
against the veteran's claims.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).

II  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in 
September 2002 and March 2005.  Since these letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

With respect to element (4), the Board notes that the RO's 
March 2005 letter contained a specific request that the 
appellant provide any other evidence or information in his 
possession that he thought would support his claim.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of a December 2003 statement of the case 
(SOC).

The Board notes that the veteran has not been afforded a VA 
examination and etiological opinions have not been obtained.  
However, the Board finds that the evidence, discussed infra, 
which indicates that the veteran did not receive treatment 
for the claimed symptoms during service, and that the claims 
files do not contain competent evidence showing that he 
currently suffers from squamous papilloma of the bilateral 
true vocal cords or diverticulitis, or that there is nexus 
between any of the claimed conditions and his service, 
warrants the conclusion that a remand for examinations and/or 
opinions is not necessary to decide the claims.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2004); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Entitlement to service connection for squamous papilloma of 
the bilateral true vocal cords, status post-excision with 
residual hoarseness (claimed as removal of spots or ulcers of 
the voice box and voice problems) due to exposure to 
herbicides or on a direct basis is denied.

Entitlement to service connection for diverticulitis, status 
post surgical repair of ruptured diverticulum, including 
colostomy and colostomy takedown, due to exposure to 
herbicides or on a direct basis is denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


